NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PEDRO BAUTISTA-VASQUEZ, AKA                     No.    16-72769
Pedro Bautista, AKA Pedro
Bautistavasquez,                                Agency No. A200-865-208

                Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Pedro Bautista-Vasquez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his request for a continuance. Our



      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a continuance and review de novo questions of law. Ahmed v. Holder,

569 F.3d 1009, 1012 (9th Cir. 2009). We deny in part and dismiss in part the

petition for review.

      The agency did not abuse its discretion or violate due process in

denying Bautista-Vasquez’s request for a continuance where he did not

demonstrate good cause. See 8 C.F.R. § 1003.29; Ahmed, 569 F.3d at 1012 (factors

considered in determining whether the denial of a continuance constitutes an abuse

of discretion include the nature of the evidence excluded); Carrillo-Gonzalez v.

INS, 353 F.3d 1077, 1079 (9th Cir. 2003) (statements by counsel are not evidence);

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and substantial

prejudice to prevail on a due process challenge).

      To the extent Bautista-Vasquez challenges the BIA’s 2015 order dismissing

his appeal from the IJ’s denial of cancellation of removal, we lack jurisdiction to

consider those contentions because this petition for review is not timely as to that

order. See 8 U.S.C. § 1252(b)(1) (“The petition for review must be filed not later

than 30 days after the date of the final order of removal.”); Singh v. Lynch, 835
F.3d 880, 883 (9th Cir. 2016) (a BIA order denying an alien relief from removal

but remanding the case to an IJ for voluntary departure proceedings is a final order

of removal from which a timely petition for judicial review must be filed).


                                          2                                    16-72769
      We do not consider the extra-record information discussed in Bautista-

Vasquez’s opening brief because the court’s review is normally limited to the

administrative record. See 8 U.S.C. § 1252(b)(4)(A) (judicial review is limited to

the administrative record); Dent v. Holder, 627 F.3d 365, 371 (9th Cir. 2010)

(stating standard for review of out-of-record evidence).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   16-72769